UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4285


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALFRED DOMENICK WRIGHT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:07-cr-01012-MGL-1)


Submitted: June 20, 2019                                          Decided: July 30, 2019


Before DIAZ and FLOYD, Circuit Judges, HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leslie Therese Sarji, SARJI LAW FIRM, LLC, Charleston, South Carolina, for Appellant.
John David Rowell, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfred Dominick Wright pled guilty to using and carrying a firearm during and in

relation to a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1), and distributing

five grams or more of cocaine base and a quantity of cocaine in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B), (C). Wright was sentenced to a 70-month sentence for the drug

offense and a consecutive 60-month sentence for the firearm offense. Following a series

of post-trial motions, his sentence for the drug offense was eventually reduced to 18

months’ imprisonment. Wright was released from custody and is currently on supervised

release. 1 Wright’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting that there are no meritorious grounds for appeal, but raising for the court’s

consideration the following issues: (1) whether the guilty pleas were knowing and

voluntary; (2) whether the district court erred in the sentence reduction it gave in October

2014; and (3) whether Wright received ineffective assistance of counsel when he entered

his guilty plea. Wright filed a pro se supplemental brief, expanding on the issues raised by

counsel and raising additional issues. The Government did not file a brief. 2 We affirm.


       1
          Although Wright has completed his period of incarceration, he remains on
supervised release, and there may be collateral consequences. Thus, an appeal challenging
the convictions and sentence is not moot. See Sibron v. New York, 392 U.S. 40, 55 (1968)
(holding that appeal from conviction after service of sentence not moot if there may be
collateral consequences); United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018) (holding
that appeal of sentence after release from custody not moot because incarceration and
supervised release are part of a unitary sentence).
       2
          Because the Government did not move to dismiss the appeal, Wright’s failure to
file a timely notice of appeal does not deprive this court of jurisdiction. See United States v.
Urutyan, 564 F.3d 679, 685 (4th Cir. 2009). Furthermore, we will not invoke our authority
(Continued)
                                               2
       Our review of Wright’s plea hearing shows that he knowingly and voluntarily pled

guilty to his offenses and that the proceeding was conducted substantially in compliance

with Fed. R. Crim. P. 11. Despite Wright’s claims to the contrary, we find no reversible

error. See United States v. Martinez, 277 F.3d 517, 525 (4th Cir.2002) (noting that when

defendant does not seek to withdraw his guilty plea or otherwise preserve any allegation of

Rule 11 error, review is for plain error). Accordingly, we affirm his convictions.

       Wright’s claim of ineffective assistance of counsel is not reviewable on direct

appeal because counsel’s ineffectiveness does not conclusively appear on the face of the

record. United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008). Such claims should

be raised in a 28 U.S.C. § 2255 (2012) motion, in order to permit sufficient development

of the record. United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010). Wright’s

challenges to the traffic stop that led to the seizure of a firearm and drugs is waived by

virtue of Wright’s knowing and voluntary unconditional guilty pleas. Tollett v. Henderson,

411 U.S. 258, 267 (1973); United States v. Fitzgerald, 820 F.3d 107, 110 (4th Cir. 2016).

       Review of Wright’s sentencing hearing also reveals no reversible error. Wright

received the statutory minimum sentence for the firearm conviction. See 18 U.S.C.

§ 924(c). Additionally, we discern no procedural or substantive error in the district court’s

sentence for drug offense, or the later sentence reduction entered in October 2014. See




to sua sponte dismiss the appeal. See United States v. Oliver, 878 F.3d 120, 124-29 (4th
Cir. 2017).

                                             3
Gall v. United States, 552 U.S. 38, 51 (2007) (discussing appellate reasonableness review

of sentences for an abuse-of-discretion standard).

       We have examined the entire record in accordance with the requirements of Anders

and have found no meritorious issues for appeal. Accordingly, we affirm. This court

requires that counsel inform Wright, in writing, of the right to petition the Supreme Court

of the United States for further review. If Wright requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Wright. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument would

not aid in the decisional process.

                                                                              AFFIRMED




                                             4